The Resolution of the County Commissioners authorizing the County bonds involved here is in part as follows:
"NOW, THEREFORE, Be It and It Is Hereby Resolved and Ordered by the Board of County Commissioners of Pinellas County, Florida, as follows:
"SECTION 1. That (1) the moneys apportioned and distributed to Pinellas County under the provisions of Section 550.13 of the Florida Statutes, as amended and supplemented; (2) the fees, commission, charges and moneys received by said county and regularly deposited in the Fines and Forfeiture Funds; and (3) excess fees received by said county from county officials are, in the order named and to the extent hereinafter provided hereby pledged to the "County Building Revenue Anticipation Bond Fund," hereinafter created for the purpose of paying the interest on the principal of the County Building Revenue Anticipation Bonds, as herein authorized. (Italics supplied).
"SECTION 2. That in anticipation of the collection of said fees, commissions, charges and moneys apportioned and distributable as referred to in Section 1 hereof and for the purpose of paying the cost of acquiring a suitable office building and a site therefor as referred to in the preamble hereof, there are hereby authorized to be issued the negotiable County Building Revenue Anticipation Bonds of Pinellas County, Florida, in the principal amount of $400,000.00."
Section 6 of Article IX of the Florida Constitution prescribes:
". . . the Counties, Districts or Municipalities of the State of Florida shall have power to issue bonds only after the same shall have been approved by a majority of the votes cast in an election in which a majority of the freeholders who are qualified electors residing in such Counties, Districts, or Municipalities *Page 558 
shall participate, to be held in the manner to be prescribed by law; . . ."
The decision in Leon County v. State, in a case similar to this was as follows:
Section 2384, C. G. L. (now Sec. 135.01, F.S. 1941, F.S.A.) authorized the County Commissioners of any county for not more than five years to levy a five mill tax per annum to building county jails and courthouses.
The County Commissioners of Leon County passed a resolution for such purposes and brought proceedings to have validated the issuance of bonds wherein the proceeds of this five mill tax were pledged for their payment and upon an appeal of a decree denying validation this Court in construing the power to issue such bonds found that such act came within the prohibition of Section 6 of Article IX of the Constitution (supra) and stated:
"Any contractual device for the present funding of tax revenues contemplated to be raised or made available for reimbursement in future years, contrived to be issued as enforceable legal security to the obligee, or his assignee, by means of which such obligee or his assignee will acquire a legal or equitable right to coerce by judicial processes the repayment of a sum of money advanced on the strength thereof, together with interest for the hire of the amount advanced, however calculated or provided to be paid upon the sums so involved, it is contemplation of Amended Section 6 of Article IX of the Constitution of Florida a "bond" and within the purview of the specific provisions and limitations of that section as to issuance of "bonds." This is so, only because any scheme of public financing, directly or indirectly, immediately or contingently calculated to obligate the future taxing power of the obligor, is within the scope of the Florida constitutional limitation on the issuance of "bonds," but because such contemplated obligation of the powers of future taxation can no more be afterwards repudiated as forming no part of the present transaction for a funding of the future public resources, than a mortgage executed as security for a note can be subsequently disregarded as forming no part of the contractual arrangement evidenced by the negotiation of the *Page 559 
same." — The County of Leon v. State, 122 Fla. 505 507-8,165 So. 666.
"The purpose of Amended Section 6 of Article IX of the Constitution was to impose a constitutional limitation on county, district and municipal financial operations in so far as the same might involve any form of direct or indirect contractual obligation of anticipated future tax revenues to presently raise funds for county, municipal or district purposes, that would have to be repaid in future with interest, to the parties advancing same in anticipation of a redemption of the contractual obligation so incurred. The limitation so imposed must be construed to mean that no financial obligation in the form of a present funding of future tax anticipation shall be made, whether general or limited, direct or contingent in form, unless the assumption of the obligation of same be first approved by a favorable vote of a majority of the county, municipal or district freeholders as provided for in said constitutional section and article."
This court held in this Leon County case that such bonds could not be validated until same were approved at an election and pointed out the avenue for procuring it, to-wit: Chap. 14,715, Acts 1931 (now contained in Section 103.02-103.08, F.S. 1941, F.S.A.).
The circuit judge by his validating decree makes reference to the race track tax revenue of the county and the excess fee fund of the county only and is silent as to the fine and forfeiture fund.
It is my conclusion that the proposed Pinellas County bonds come within the prohibition of Section 6, Article IX of the Constitution, prohibiting the issuance of such bonds until approved by popular election.
THOMAS, C.J., and ADAMS, J., concur.